Citation Nr: 1029459	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-04 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to service connection for reactive 
arthritis/synovitis affecting the left shoulder, bilateral knees, 
bilateral elbows, bilateral wrists and bilateral hands.

2.	Entitlement to service connection for astigmatism claimed as 
an eye condition due to medication secondary to reactive 
arthritis/synovitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to October 1980 
and from July 1985 to April 1988.  The Veteran also had periods 
of active duty for training, including from June 8, 2004 to June 
13, 2004.

This appeal comes before the Board of Veterans' Appeals (Board) 
from March 2006 and March 2007 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In April 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of the 
hearing is associated with the claims file and has been reviewed.  

In July 2009, the Board denied the Veteran's claim.  The Veteran 
subsequently appealed to the United States Court of Appeals for 
Veterans Claims (Court).  The attorney for the appellant and the 
Secretary of Veterans Affairs filed a Joint Motion for Remand in 
April 2010.  By Order of the Court, the claim was returned to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In accordance 
with the Joint Motion for Remand, additional attempts should be 
made to obtain any outstanding service treatment records and 
private medical records in accordance with the duty to assist.  
Additionally, another VA examination should be conducted after 
additional records, if any, are obtained.  Id. 

Further, in accordance with the Joint Motion, the issue of 
entitlement to service connection for astigmatism as secondary to 
medication taken for reactive arthritis/synovitis is inextricably 
intertwined with the claim for service connection for reactive 
arthritis/synovitis.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  As the claims should be considered 
together, a remand of this matter is also warranted.

Accordingly, the case is REMANDED for the following action:

1.	The RO should make additional requests to 
obtain any and all outstanding relevant 
records pursuant to 38 C.F.R. § 3.159.  These 
attempts should include any outstanding 
service treatment records, including records 
from periods of active duty for training.  
All efforts to obtain the records must be 
documented and associated with the claims 
file.  If the records are not available, the 
Veteran must be notified of this fact in 
accordance with 38 C.F.R. § 3.159 and a copy 
of such notification should be associated 
with the claims file.

2.	The RO should request any available 
records from the Veteran's primary care 
provider, Dr. C. R., M.D.  All efforts to 
obtain the records must be documented and 
associated with the claims file.  If the AOJ 
is unable to obtain these records, the 
Veteran must be notified of this fact and a 
copy of such notification associated with the 
claims file in accordance with 38 C.F.R. 
§ 3.159.

3.	After the additional development is 
accomplished to the extent possible, the 
Veteran should be scheduled for VA 
examinations with the appropriate medical 
specialists to determine the etiology of the 
current reactive arthritis/synovitis 
affecting the left shoulder, bilateral knees, 
bilateral elbows, bilateral wrists, bilateral 
hands, and astigmatism.  The claims file must 
be made available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination reports 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiners should state whether the 
Veteran's disabilities are more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically related 
to or aggravated by active service.  The 
examiner should also opine whether 
astigmatism was caused by or aggravated by 
arthritis/synovitis, medications taken for 
arthritis/synovitis, or by any other service 
connected disability.  Any opinion expressed 
should be accompanied by supporting 
rationale.

4.	The RO should then readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


